Notice of Pre-AIA  or AIA  Status
1.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.    
Response to Amendment
3.	Applicant’s amendments filed 7/29/2022 regarding the claims are accepted and entered. In this amendment, claims 1, 8, 14, and 19 have been amended, claim 13 has been canceled, and claim 21 has been added. In response, the 112 rejections have been withdrawn and the 101 rejection is maintained.
 				     Response to Argument
4.	Applicant’s arguments filed on 7/29/2022 regarding the 101 and prior art rejections have been fully considered but they are not persuasive for the reason below.
a. Applicant’s arguments that the Office action, however, simply notes that “the abstract idea above falls into the grouping of Mathematical Relationships/Calculations” without providing any reasoning.”
 The Examiner respectfully disagrees. The claim recites determining wave features from the waveform data, where the waveform of a dispersive flexural wave of a dispersion measurement and modeled. Further, generating data-driven scale factors, balance a data-driven process and a model-based process; generating a formation body wave slowness by performing a hybrid process. As disclosed in the specification [0043]-[0044], hybrid processing of the waveform can be performed using the scale factor and combine a data-driven and model based approach, where a hybrid dispersion processing is performed by calculating an equation. Thus, the claims fall into mathematical relationship/calculations. 
Please refer to the 101 rejection in the rejection section below for further details regarding the eligibility analysis.	 
	b. The arguments regarding the prior art have been fully considered, but they are moot in view of new ground of rejection as demonstrated more fully below.  
Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-12 and 14-21 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception.
	Specifically, representative Claim 1 recites: measuring, by an acoustic logging tool within a borehole passing through a formation, an acoustic wave to generate waveform data of the acoustic wave; determining wave features from the waveform data, wherein the wave features are associated with a quality of the waveform data; generating one or more data-driven scale factors by applying a trained model to the wave features, wherein the one or more data-driven scale factors adaptively balance a data-driven process and a model-based process based on the quality of the waveform data; generating a formation body wave slowness by performing a hybrid process based on the one or more data-driven scale factors, wherein the hybrid process is a combination of the data-driven process and the model-based process.

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process, machine).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mathematical Relationships/Calculations, such as determining wave features, generating data-driven scale factors adaptively balance a data-driven process and a model-based process based on the quality of the waveform data; generating a formation body wave slowness by performing a hybrid process. Thus, the step 2A – prong I is yes.   
Similar limitations comprise the abstract idea of Claim 14.  
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claims 1 and 14: the recitations of measuring, by an acoustic logging tool and an acoustic wave mere measure and collect data, which is performed by a conventional logging tool, is insignificantly extra-solution activity, see MPEP 2106.05(g); A processor and a memory in claim 14 recited at a high level of generality, i.e. as a generic processor performing generic computer functions of processing data (i.e. measure and generate waveform data of the acoustic wave). 
The additional elements in the preamble of claim 1, “a method for processing a borehole wave modes” and claim 14, “a system for processing borehole wave modes” are not qualified for meaningful limitations because it only generally links the use of the judicial exception to a particular technological environment of field of use.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-12 and 15-20 provide additional features/ steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.   
Claim Rejections - 35 USC § 112 
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a.  The recitation in claims 1 and 14, “determining wave features from the waveform, wherein the wave features are associated with a quality of the waveform data” is indefinite. It is unclear how a quality of the waveform defined?  Whether an accurate or accurate quality?  The specification discloses “having dispersion curve of messy and noise with low accuracy, see [0036], “better quality”, see [0052]. Thus, it is assumed “a quality” can be included good/low (accurate/inaccurate) quality.
b. The recitation in claim 9 “the method of claim 8, wherein the limited data-driven process comprises” is indefinite. It is unclear whether claim 8 is selected a different process other than “a limited data-driven process”?
Further in claim 9, “performing an inversion processing comprising limiting adjustable parameters in a fixed range” is indefinite. It is unclear what it means by “a fixed range”? A fixed range of what? There is no describe in the specification.
c. The recitation in claim 21, “wherein the one or more data-driven scale factors relies more on the model-based processing of the hybrid process when the waveform data is lower quality” is indefinite. It is unclear how to rely more? Further how to define “lower quality”? The specification does not clarify these terms. 
Further in claim 21, “lower quality” is indefinite. It is unclear how “lower quality” defined?  The specification does not describe “lower quality” except “lower quality sensor system”, see [0003].
	Dependent claims are rejected for the same reason as respective parent claim.
Statements of § 102 and 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 
10.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


11.	Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being obvious over Tang et al, hereinafter Tang (US patent 8,456,952 – of record) in view of Dupont et al, hereinafter Dupont (US 2018/0335538 - of record). 
As per Claims 1 and 14, Tang teaches a method and a system for processing borehole wave modes, comprising: 
measuring, by an acoustic logging tool within a borehole passing through a formation (Fig 6, step 61), an acoustic wave to generate waveform data of an acoustic wave (Fig 6, steps 62, col 1 lines 16-19, col 3 lines 22-24);
determining wave features from the waveform data (dispersion characteristics of waves “wave features”, col 4 lines 2-3 and 48, col 5 lines 47-50, col 7 lines 33-34), wherein the wave features are associated with a quality of the waveform data (col 8 lines 22-24 and last 3 lines, col 9 lines 6-9 and 27-32); and
generating a formation body wave slowness (Figs 1B-1C, 2A show slowness generated) by performing a hybrid process based on the one or more data-driven scale factors (synthetic data method “hybrid process”, slowness increasing with frequency increasing “scaling factor”, col 7 lines 21-50, col 9 line 17 to col 10 line 10), wherein the hybrid process is a combination of the data-driven process and the model-based process (As stated above synthetic data method includes input model parameters and model dispersion data).
Tang does not teach generating one or more data-driven scale factors by applying a trained model.
Dupont teaches generating one or more data-driven scale factors by applying a trained model (decline curve considered “wave feature”, generated data from a series of “trained ML regression models” considered “train models”, see paras 0068, 0059). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Tang to apply a train model to the features as taught by Dupont that would enhance the system in predicting production based on trained model and data modelling (Dupont, [0073]).
As per Claims 2 and 15, Tang in view of Dupont teaches the method and system of claims 1 and 14, Tang further teaches comprising: determining formation characteristics of a borehole environment (col 1 lines 58-61, col 2 lines 39-41, col 3 lines 33-34); and modeling a fluid-filled borehole based on the determined formation characteristics of the borehole environment (col 1 lines 29-33 and 58-66).  
As per Claim 3, Tang in view of Dupont teaches the method of claim 1, Tang further teaches comprising calculating one of a semblance value of target waves, an effective data length in frequency and a minimum effective frequency (col 10 lines 34-36, col 11 lines 21-24).
As per Claim 4, Tang in view of Dupont teaches the method of claim 1, Tang does not teach training a model with synthetic data to generate a trained model; and applying the trained model to field data. Dupont teaches training a model with synthetic data (Fig 3, 316) to generate a trained model (Fig 3, output a trained model 320); and applying the trained model to field data (Fig 3, 324, Fig 5 524-526). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Tang to implement a train model as taught by Dupont that would enhance the system in predicting production based on trained model and data modelling (Dupont, [0073]).
As per Claim 5, Tang in view of Dupont teaches the method of claim 4, Tang further comprise: generating the synthetic data, wherein the synthetic data includes waveform data (Fig 6, 62, col 3 lines 22-24); adding noise to the generated synthetic data (drilling noise, col 10 lines 36-50, col 4 lines 35-36); determining wave features of the synthetic waveform data (col 4 lines 2-3 and 48, col 5 lines 47-50); determining data-driven scales by inverting the wave features of the synthetic waveform data (col 1 lines 35-42, col 12 lines 33-37), and testing the model with the wave features of the synthetic waveform data and the data-driven scales (col 7 lines 20-4). Tang does not teach training the model with the features. Dupont teach training the model (Fig 3, 316, Fig 5, 524). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Tang to implement a train model as taught by Dupont that would enhance the system in predicting production based on trained model and data modelling (Dupont, [0073]). 
As per Claim 6, Tang in view of Dupont teaches the method of claim 2, Tang further teaches comprising calculating one of a full waveform response of the modeled fluid-filled borehole environment, an Airy-phase frequency, and a cut-off frequency (col 11 lines 15-18 and 27-37).
As per Claims 7 and 18, Tang in view of Dupont teaches the method and system of claims 1 and 14, Tang further teaches comprising: determining data-driven scale parameters from different wave features by comparing wave features generated by the model to directly measured wave features (e.g. scaling/changing with frequency depending on various parameters of the borehole wave guide (col 5 lines 10-50, col 9 lines 4-7 and 48-57, col 11 lines 13-26 and 50-54); and determining final parameters of the data-driven scale factor by combining the different wave features (col 5 lines 15-50).
As per Claim 8, Tang in view of Dupont teaches the method of claim 1, Tang further teaches wherein the hybrid process (“synthetic data method”) comprises performing one of a fully modeling-based process (model dispersion data, col 7 lines 22-24, col 2 lines 7-8, col 12 lines 6-23), a fully data-driven process, and a limited data-driven process.  
As per Claim 9, Tang in view of Dupont teaches the method of claim 8, Tang further teaches wherein the limited data-driven process comprises: generating a set of parameter ranges of the data-driven process from the one or more data-driven scale factors (col 3 lines 51-54, col 5 lines 15-50); and performing an inversion processing comprising limiting adjustable parameters in a fixed range (col 1 lines 35-42, col 6 lines 31-34). 
As per Claim 10, Tang in view of Dupont teaches the method of claim 1, Tang further teaches comprising generating a visualization of one of a waveform of the received acoustic wave (Figs 2A-2B), a time-domain semblance map (col 11 lines 31- 37), a misfit (col 6 lines 31-34), and a fitting quality of the curve (col 8 lines 51-67, col 9 lines 49-57).  
As per Claim 11, Tang in view of Dupont teaches the method of claim 1, Tang further teaches comprising adjusting a downhole operational parameter based at least in part on the formation body wave slowness (col 10 lines 56-57, col 11 lines 8-14).  
As per Claim 12, Tang in view of Dupont teaches the method of claim 11, Tang further teaches wherein the operational parameter comprises one of a drilling parameter (col 1 lines 17-18, col 13 lines 19-24), a logging parameter (col 1 lines 13-14, col 9 lines 25-26), a completion parameter, and a production parameter.
As per Claim 13, Tang in view of Dupont teaches the method of claim 1, Tang further teaches comprising determining a formation characteristic based on the formation body wave slowness (col 2 lines 25-28 and 52-53, col 9 line 13). 
As per Claim 16, Tang in view of Dupont teaches the system of claim 14, Tang further teaches wherein the memory further comprises instructions which, when executed, cause the processor to: calculate one of a semblance value of target waves, an effective data length in frequency, and a minimum effective frequency (col 10 lines 34-36, col 11 lines 21-24), a full waveform response of a modeled fluid-filled borehole environment, an Airy-phase frequency and a cut-off frequency (col 11 lines 15-18 and 30-36).  
As per Claim 17, Tang in view of Dupont teaches the system of claim 14, Tang further teaches wherein the memory further comprises instructions which, when executed, cause the processor to: generate synthetic data including waveform data (Fig 6, 62, col 3 lines 22-24); add noise to the generated synthetic data (drilling noise, col 10 lines 36-50, col 4 lines 35-36); determine wave features of the synthetic waveform data (col 4 lines 2-3 and 48, col 5 lines 47-50); 2018-IPM-102203 Ul USdetermine data-driven scales by inverting the wave features of the synthetic waveform data (col 1 lines 35-42, col 12 lines 33-37). Tang does not teach train a model with features of synthetic data and data driven scales to generate the trained model and apply the trained model to field data. Dupont teaches training a model with features of synthetic data and data driven scales to generate the trained model (Fig 3, 316-324), and apply the trained model to field data (Fig 5, 524-526). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Tang to implement a train model as taught by Dupont that would enhance the system in predicting production based on trained model and data modelling (Dupont, [0073]).
As per Claim 19, Tang in view of Dupont teaches the system of claim 14, Plona further teaches wherein the hybrid processing (“synthetic data method”) comprises performing one of a full modeling-based processing (model dispersion data), a fully data-driven process, and a limited data-driven process, and wherein the memory further comprises instructions which, when executed, cause the processor to: generating a set of parameter ranges of the data-driven processing from the one or more data-driven scale factors (col 3 lines 51-54, col 5 lines 15-50); and performing an inversion processing comprising limiting adjustable parameters in a fixed range (col 1 lines 35-42, col 6 lines 31-34).  
As per Claim 20, Tang in view of Dupont teaches the system of claim 14, wherein the memory further comprises instructions which, when executed, cause the processor to: adjust a downhole operational parameter based at least in part on the formation body slowness (col 6 lines 25-28, col 14 lines 38-41), the operational parameter comprising one of a drilling parameter (col 1 lines 17-18, col 13 lines 19-24), a logging parameter (col 1 lines 13-14, col 9 lines 25-26), a completion parameter, and a production parameter; and determining a formation characteristic based on the formation body wave slowness (col 2 lines 25-28 and 52-53, col 9 line 13).  
As per Claim 21, Tang teaches the method of claim 1, wherein the one or more data-driven scale factors relies more on the model-based processing of the hybrid process when the waveform data is lower quality (col 4 lines 40-43).
Conclusion
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/
 Examiner, Art Unit 2865 


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863